Citation Nr: 1129680	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from June 1954 to April 1956.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  However, jurisdiction of the appeal is currently with the RO in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Specifically, he alleges that he injured his back after falling from the back of a truck in Schweinfurt, Germany, in April 1955.  He alleges that he received in-service treatment for the injury from April 1955 to June 1955 in Schweinfurt, and was eventually released from a hospital in Darmstadt, Germany, in the fall of 1955 after physicians could find nothing wrong with his back.  Current treatment records show that he has been diagnosed with arthritis, lumbar stenosis, lumbar radiculopathy, and lumbar pain.  

Unfortunately, the RO has been unable to obtain copies of the Veteran's service treatment records.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In correspondence received in January 2006, the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records had been destroyed in the July 12, 1973, fire in St. Louis, Missouri, and were therefore unavailable.  In December 2009, the Veteran submitted a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  On this form, the Veteran indicated that he served with the 1st Division, 16th Regimen of the United States Army, and that he injured his back in Schweinfurt, Germany, in April 1955.  The RO submitted this information to the NPRC, but the NPRC replied in February 2011 that they needed information regarding the Veteran's company, battery, and battalion.  The RO requested this information from the Veteran in February 2011, but he failed to respond.  In April 2011, the RO issued a Formal Finding on the Unavailability of Service Treatment Records, concluding that the Veteran's service treatment records are unavailable for review after all procedures to obtain them had been correctly followed.

However, the Board observes that the Veteran's DD Form 214 indicates that he served with the Headquarters & Service (H/S) Company of the 547th Engineering Battalion during his period of overseas service.  As such, the Board finds that the RO/AMC must submit this information to the NPRC or any appropriate facility in an attempt to reconstruct the Veteran's treatment records as part of its duty to assist.

The Board also finds that the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his current back disorder(s).  In this regard, the Board observes that Dr. Zarzour indicated in an October 2009 medical record that the Veteran's original back problems came from a fall out of a troop truck in 1955 in Germany.  However, Dr. Zarzour did not provide a rationale for his statement.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   He has indicated that he continued to experience low back pain from his period of active service until the present.  Additionally, his children indicated in an October 2009 statement that the Veteran reported a fall during service and had complained of back pain throughout their lifetime.  As such, the Veteran's claim for entitlement to service connection for a low back disorder must be remanded for a VA examination.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service.  Thereafter, any identified records, to include those from the Mobile, Alabama, VA Outpatient Clinic dated from September 2006 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should submit another request to NPRC or any appropriate for service treatment records, surgeon general records, and sick/morning reports for the Veteran from April 1, 1955, to June 30, 1955.  This submission should specify that the Veteran was attached to the Headquarters & Service (H/S) Company of the 547th Engineering Battalion of the U.S. Army.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his left shoulder disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Mobile, Alabama, VA Outpatient Clinic dated from September 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.
 
The examiner must identify all back disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed back disorder is etiologically related to the Veteran's military service, to his alleged injury to his back after falling from the back of a truck during service.  The examiner should also indicate whether the Veteran had arthritis of the back within one year of his service separation in April 1956 and, if so, s/he should describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his children's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology as well as Dr. Zarzour's October 2009 statement indicating that the Veteran's original back problems came from a fall out of a troop truck in 1955 in Germany.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



